DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed medium is not cited as non-transitory nor does the Specification define it as such.  The applicant is urged to cite a “non-transitory computer-readable storage medium” in the claim language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichimura U.S. Patent Application Publication US2018/0224842A1.
As per claim 1, Ichimura teaches a device comprising: a diagnosis unit configured to diagnose a programmed input and output function, in an input and output device that has programmable circuitry of which a circuit configuration is programmed by setting configuration data and that is configured to perform an input and output operation in accordance with the input and output function programmed in the programmable circuitry (¶ 0009, 0033); an error detection unit configured to detect an error of a configuration storage area in which the configuration data is stored (¶ 0019); and an abnormality determination unit configured not to determine an abnormality of the input and output device for at least some portion, when the error of the configuration storage area is detected and the programmed input and output function is diagnosed to be normal (¶ 0023).
As per claim 5, Ichimura teaches the device according to claim 1, further comprising: a function change unit configured to control a change of the input and output function of the programmable circuitry according to an error state of the configuration storage area (¶ 0040).
As per claim 9, Ichimura teaches the device according to claim 5, wherein the function change unit is configured to prohibit the change of the input and output function of the programmable circuitry in response to the error of the configuration storage area being detected (¶ 0044, wherein when the error is in the unused portion, the processing is directed to continue).
As per claim 19, Ichimura teaches a method comprising: diagnosing a programmed input and output function, in an input and output device that has programmable circuitry of which a circuit configuration is programmed by setting configuration data and that is configured to perform an input and output operation in accordance with the input and output function programmed in the programmable circuitry; detecting an error of a configuration storage area in which the configuration data is stored; and not determining an abnormality of the input and output device for at least some portion, when the error of the configuration storage area 1s detected and the programmed input and output function is diagnosed to be normal (¶ 0009, 0033, 0019, 0023 – see claim 1).
As per claim 20, Ichimura teaches a computer-readable storage medium having stored thereon a program that causes a computer to execute: diagnosing a programmed input and output function, in an input and output device that has programmable circuitry of which a circuit configuration is programmed by setting configuration data and that is configured to perform an input and output operation in accordance with the input and output function programmed in the programmable circuitry; detecting an error of a configuration storage area in which the configuration data is stored; and not determining an abnormality of the input and output device for at least some portion, when an error of the configuration storage area is detected and the programmed input and output function is diagnosed to be normal(¶ 0009, 0033, 0019, 0023 – see claim 1).


Allowable Subject Matter
Claims 2-4, 6-8, 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0313362A1 to Takamoto:  I/O device switchover using a MUX when one fails to continue the processing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113